Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10 and 18-26 canceled
Claims 1-9 and 11-17 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (PG Pub 2013/0101730 A1).
Consider Claim 1, Asmussen teaches the process for deposition a component on a substrate (163A) (Fig. 1, [0010]). Asmussen teaches step (a) providing a microwave plasma assisted reactor comprise (i) a first microwave chamber having a reference plane at a reference axial location Z0, the first microwave chamber extending in an axial direction z>Z0 [0013] and comprising (A) an electromagnetic wave source [0013] and (B) an upper conducting short (140/170) in electrical contact with the first microwave chamber (120) and disposed in an upper portion (142) of the first microwave chamber at an axial distance Ls above Z0, the upper conducting short having a central opening (144) and defining an upper boundary (126) of the first microwave chamber (120) (Fig. 1, [0053]), (ii) a plasma chamber (20) having an outer wall (180), the plasma chamber (20) extending into the first microwave chamber (120) such that at least a portion of the plasma chamber (20) is located at z>Z0 (Fig. 1, [0055]), and (iii) a conductive stage (170) for supporting a substrate (163A), the conductive stage (170) having an axially adjustable reference surface extending into the plasma chamber (20) at an axial distance Zs (adjusting L1-L2) relative to Z0 (Fig. 1). Asmussen teaches step (b) selecting deposition process controlled variable such as substrate temperature Ts [0076], plasma discharge volume Vd [0049], [0099], plasma discharge position rd (by adjusting substrate position using L1 and L2 and/or using rods 148) [0053], [0076], reflection power Pref [0091], power reflection coefficient R (power reflection/power incident, R = Pref/Pinc) [0092], plasma discharge absorption power Pabs (Pabs = Pinc-Pref) [0092], plasma discharge absorption power density P<abs> (P<abs>=Pabs/Vd= (Pinc-Pref)/Vd) [0099], Asmussen teaches step (c) selecting deposition process manipulated variable such as operating reactor pressure Pr [0076], substrate position Zs (adjusting L1-L2) [0076], incident power Pinc [0099]. Asmussen teaches step (d) performing an initial coarse tuning process (length-adjusting) to measure corresponding reflected power values Pref (calibrated ref/Pinc is 0.1 or less (reflected power was 1% or less of the incident power) thus; Pref =Pinc * 5/100) of the incident power, R= Pref/Pinc = (0.5*Pinc)/Pinc= 0.5 encompassing power reflection coefficient R=0.5 or less. Asmussen teaches step (e) operating the reactor at a pressure ranging from about 10 Torr to about 760 Torr to deposit a component on a substrate supported on the conductive stage/short [0019], wherein the power reflection coefficient R is 0.1 or less during deposition of the component, where Asmussen teaches the reflection power is less than 5%, and where Pref =Pinc * 5/100 (5% of the incident power), R= Pref/Pinc = (0.05*Pinc)/Pinc= 0.05 [0092]; Asmussen teaches step (f) during step (e) adjusting of the manipulated variable such as operating pressure Pr, and Zs (using L1 and L2) to maintain the substrate temperature Ts [0076]-[0077] (optimize during operation process) and [0104], and the maintain of R to be less than 0.1 during the deposition process [0091]-[0092] and [0077]. 
Although Asmussen teaches various limitation/steps in various embodiments, it would be obvious to ordinary skill in the art to combine those limitation and obtain the claimed process steps with reasonable expectation of success [0120]-[0131]. 
Asmussen does not teach the adjusting to maintain the controlled variable within a predetermined range relative to a set point for the controlled variable.
Asmussen teaches step (f) during step (e) a manipulative variable, such as; Zs (substrate position) and adjusting of the manipulative variable such as Zs (substrate position) with change of L (predetermined range relative to a set point Z0) to provide with a good deposition rate [0107], as the adjustment increment (for example -0.48 cm), 
Where it would be obvious to adjust the manipulative variable while maintain the controlled variable, to provide with deposition process having a minimum reflection power Pref, and high incident power Pinc, with reasonable expectation of success.
Additionally, Asmussen teaches the (i) manipulative variable, such as; Zs (substrate position) having an initial substrate temperature Ts, or the initial pressure of the reactor Pr that is measured (as initial value is an instantaneous value) to be 1030 C, or 180 Torr (set point) [0107], (ii) the adjusting of the manipulative variable Zs (substrate position) with change of L to provide with a good deposition rate [0107], as the adjustment increment (for example -0.48 cm) is based on the rector pressure set point from 180 Torr to 240, with a difference of (range of) 60 Torr [0107]. Asmussen teaches step (iii) the adjusting after each measurement (repeating the (i) to (ii) process) [0107].
Asmussen does not teach minimize the error function. 
However, the combined Asmussen teaches each and every process step and limitation of the applicant’s claims, including the “adjusting the manipulative variable based on the difference between the instantons and the set point of the controlled variable”. Since the “minimize the error function” by the applicant’s claimed process is simply a function of the “adjusting the manipulative variable based on the difference between the instantons and the set point of the controlled”, and the combination of the Asmussen teaches the claimed process steps. The process of the combination of the Asmussen would have inherently minimize the error function” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 2, Asmussen teaches the controlled variable is constant during the deposition process, such as rector pressure Pr is constant [0096].
Consider Claim 3, Asmussen teaches the controlled variable (such as axial position) to optimize during the deposition process a deposition property (for example) substrate temperature [0019], where it would be obvious that in the optimization process an initial point is set at the beginning of the process, then optimized by adjusting the controlled variable at a later time. Thus, adjusting the controlled variable is selected as a function of time during the deposition process.
Consider Claims 4-9, Asmussen teaches controlled variable/deposition properties are Ts (substrate temperature), P<abs> (applied power density which would be obvious to include power plasma volume, the incident power onto the substrate and the reflected power of the substrate leading to calculating P<abs>= (Pinc-Pref)/Vd)); and the manipulative variable/operative parameters are Zs (substrate position adjusting using L1 and L2), Pr (operative pressure/reactor process), Pinc (where the applied power would be obvious to generate a power incident onto the substrate) [0076]-[0077].
Consider Claim 11, Asmussen teaches the electromagnetic wave source having coaxial excitation probe extending through the central opening of the upper conducting short and into the first microwave chamber (cylindrical chamber) by axial distance Lp relative to the upper boundary of first microwave chamber (cylindrical chamber) [0014].
Consider Claim 12, Asmussen teaches the conductive stage (lower conducting short (170)) defines a second microwave chamber (coaxial microwave chamber below Z0) in the 0 and (ii) between the plasma chamber (20) outer wall (108) and the conductive stage (170); the microwave plasma assisted reactor further comprises a conducting short adjustably disposed in the second microwave chamber below Z0 and in electrical contact with the plasma chamber outer wall (180) and the conductive stage, the axial distance between the conducting short and Z0 being L2, and the axial distance between the conducting short and the reference surface (upper surface) of the conductive stage being L1; and L2 and L1 are capable of axial adjustment in the reactor by moving the conducting short during operation of the reactor (Fig. 1, [0014], [0020]).
Consider Claim 13, Asmussen teaches the conductive stage is movable such that both L1 and L2 are capable of independent adjustment during operation of the reactor by moving one or both of the conducting short and the conductive stage [0013]. 
Consider Claim 15, Asmussen teaches the component comprises single-crystal diamond, microcrystalline polycrystalline diamond, or nano crystalline polycrystalline diamond [0019].
Consider Claim 16, Asmussen teaches prior to step (e) (before plasma ignition [0091]): performing a first tuning process (length-adjusting) comprising: (i) operating the reactor to deposit a component on a substrate supported (linear diamond growth rates) on the conductive stage at a plurality of different electromagnetic wave source incident power values Pinc (calibrated incident power having different power values) and at a plurality of different Ls values (length-adjusting) to measure corresponding reflected power values Pref (calibrated reflected power having different power values) [0091] ,and (ii) identifying a first matched operating regime for which a power reflection coefficient R defined as Pref/Pinc is 0.1 or less (reflected power was 1% or less of the incident power) thus; Pref =Pinc * 5/100) of the incident power, R= Pref/Pinc = (0.5*Pinc)/Pinc= 0.5 encompassing R=0.1 or less; wherein deposition of the component step (e) further comprises operating the reactor at one operating conditions (substrate positioning) within the first matched operating regime while maintaining the power reflection coefficient R to be 0.1 or less during deposition [0091]-[0092].
Consider Claim 17, Asmussen teaches prior to step (e) (before plasma ignition [0091]): performing a first tuning process (readjusting) comprising: (i) operating the reactor to deposit a component on a substrate supported (linear diamond growth rates) on the conductive stage at a plurality of different electromagnetic wave source incident power values Pinc (calibrated incident power having different power values) and at a plurality of different Ls values (length- readjusting) to measure corresponding reflected power values Pref (calibrated reflected power having different power values) [0091] ,and (ii) identifying a first matched operating regime for which a power reflection coefficient R defined as Pref/Pinc is 0.1 or less (reflected power was 5% or less of the incident power) thus; Pref =Pinc * 5/100) of the incident power, R= Pref/Pinc = (0.05*Pinc)/Pinc= 0.05; wherein deposition of the component in step (e) further comprises operating the reactor at one operating conditions (substrate positioning) within the first matched operating regime while maintaining the power reflection coefficient R to be 0.1 or less during deposition [0091]-[0092].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (PG Pub 2013/0101730 A1), and in view of Nagano (PG Pub 2012/0228755 A1).
Consider Claim 14, Asmussen teaches the previously taught in claim 1.
Asmussen does not teach the reactor being free of external matching circuit.
However, Nagano in the art of plasma processing wafer [0032], teaches a system having MMIC (monolithic microwave integrated circuit) [0064], where the system does not have external matching circuit [0066].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Asmussen with Nagano to have an external matching circuit free system, to provide with system which further enable a reduction of the whole number of mounted parts and to lead to further price reductions [0066].

Response to Arguments
Applicant’s arguments, filed 12/01/2021, with respect to the rejection(s) of claim(s) 1-9 and 11-17 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asmussen.

The applicant argued against the prior art, on the ground that Asmussen disclose in paragraph [0107] the adjusting of manipulated variables during the deposition process, as the adjustment are performed for different processes not during a single processes. 
As the prior art stated in paragraph [0107]:

    PNG
    media_image1.png
    352
    718
    media_image1.png
    Greyscale

Therefore, the prior art indicate that the reactor length was adjusted “for each measurement”, as figure 9 showing deposition rates characterized by single pressure and methane concentration values. Additionally, the prior art identify operational parameters to provide a good deposition rate, which “good deposition rate” is not among any of the specifically recited controlled variables of claim 1. As those operation parameters are measured instantaneously and repeatedly.
However, Asmussen disclose in paragraph [0107]: 

    PNG
    media_image1.png
    352
    718
    media_image1.png
    Greyscale

Where, Asmussen stated that for each measurement the length was adjusted, to provide/yield a good deposition rate. Asmussen stated in [0107], “As is shown in figure 9, the linear the position rate increases as pressure and methane and concentration increase… The substrate temperature during the deposition varied from 1030°C to about 1150°C for this set of operating pressures”. Therefore, for each deposition process a measurement was performed, during each substrate deposition process. As during the adjustment of the length, the temperature of the substrate varied as well as the operating pressure. Moreover, figure 9 display various concentrations, for example 2%, showing that the pressure was changed as the deposition rate was stable, as this adjusting process was performed repeatedly (for every single point seen in figure 9). Furthermore, Asmussen discloses in [0103] – [0105] the optimization process during 

The applicant argued against Asmussen, on the ground that Asmussen disclose the deposition rate is an integral property of the deposition process that can only be determined after completion of deposition run, in [0081].
However, Asmussen show in figure 9 that the position rate is maintained during the changing of the pressure during the adjustment of the substrate position, where the measurement of the controlled variable were measured instantaneously and repeatedly for each point, as seen in figure 9.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718